United States Court of Appeals
                    For the First Circuit


No. 14-1195

                       JOSEPH CASTAGNARO,

                      Plaintiff, Appellant,

                               v.

                  THE BANK OF NEW YORK MELLON,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on November 20, 2014 is
amended as follows:

     On page 6, line 3, change "Chesire" to "Cheshire"

     On page 7, line 1, change "note-holder" to "note holder"

     On page 8, line 8, change "note-holder" to "note holder"

     On page 8, line 10, change "one in the same" to "one and the
same"

     On page 8, line 10, change "note-holder" to "note holder